 


109 HR 4083 IH: Border Security Improvement Act
U.S. House of Representatives
2005-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4083 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Mr. Goode (for himself, Mr. Hunter, Mr. Gingrey, Mr. Hayworth, Mr. Rogers of Alabama, Ms. Foxx, Mr. Barrett of South Carolina, Mr. Jones of North Carolina, Mr. Garrett of New Jersey, Mr. Tancredo, Mr. Norwood, Mr. Deal of Georgia, Mr. Davis of Kentucky, Mr. Sullivan, Mr. Brown of South Carolina, Mr. Wilson of South Carolina, Mr. Sam Johnson of Texas, Mr. Culberson, Mr. Poe, Mr. Carter, Mr. Rohrabacher, Mr. Radanovich, Mr. Hostettler, Mr. Sessions, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To direct the Secretary of Homeland Security to construct a fence along the southern border of the United States. 
 
 
1.Short titleThis Act may be cited as the Border Security Improvement Act. 
2.Construction of fence on southern borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is amended— 
(1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;  
(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; 
(3)in subsection (b), by striking subsection (d)), and inserting subsection (e)),; and 
(4)by inserting after subsection (b) the following: 
 
(c)Construction of fence on southern border 
(1)In generalIn carrying out subsection (a), the Secretary of Homeland Security shall provide for the construction of a fence along the entire southern border of the United States. 
(2)Authorization of appropriationsThere are authorized to be appropriated $2,000,000,000 to carry out paragraph (1)..  
 
